OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS

                  OFFIC IAL
                         ~.O. BOX 123.Q8, CAPITOL STATION, AUSTIN, TEXAS 7871 I
                               BU~INESS 0 (/)                    '}j.'~~ ...~:~~ U.S.POSTAGE))PITNEYBOWES
                   STATE OF TEXAS         r.o        ~ •.f.·.                        ·~·~ {(if..~,. ll!J-'§~
                   PENALTY FOR      ~c~ :-vN-4-! ,~.· ,                     .             ~~~
                  ·
                   PRIVATE USE G."A.~ao~. ~.
                                   o ~~t:T~
                                              1~ ·-.~ .· ~                       • !ii
                                                                           ·:::·:.
                                                                           ~       ·~
                                                                                         ZIP 78701
                                                                                         02 1VV
                                                                                                        ~ ff\\ff\\f(J ~?>5
                                                                                                   o!Jl \!,l/~~a& U
                                        gi
                                            0



  9/16/2015 ··--~.                    s~i'L/::.6.:. ~~M ..                         2~-LS.
                                                                                      'P. 0001401623SEP 18
  PRUNEDA, EDUARDO JR T~ft.:J